Citation Nr: 0106699	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  98-07 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
based on convalescence, after September 30, 1997.

2.  Entitlement to an increased evaluation for a residuals of 
a left knee patellectomy with arthritis, evaluated as 20 
percent disabling, prior to May 19, 2000.

3.  Entitlement to an increased evaluation for residuals of a 
left knee patellectomy with chondromalacia, evaluated as 10 
percent disabling, commencing from May 19, 2000.

4.  Entitlement to an increased evaluation for left knee 
arthritis, evaluated as 10 percent disabling, commencing from 
May 19, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969 and from May 1971 to March 1974.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

During his June 1998 personal hearing, the veteran raised the 
issue of entitlement to service connection for a right knee 
disability secondary to his service-connected left knee 
disability.  The RO has not addressed this issue and it is 
referred to the RO for initial evaluation.  

The veteran initially appealed the March 1998 rating 
determination that his left knee disability was 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Although his overall rating for his 
left knee disability remained 20 percent disabling, a May 
2000 rating decision evaluated his disability under two 
separate Diagnostic Codes at 10 percent each, effective from 
May 19, 2000.  The issues listed on the title page and 
addressed in the subsequent decision reflect these changes in 
the evaluation of the veteran's left knee disability.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Subsequent to September 30, 1997; there is no evidence 
demonstrating that left quadriceps tendon repair surgery 
required continued convalescent beyond, or that it resulted 
in severe postoperative residuals such as an incompletely-
healed surgical wound, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of crutches (regular weight bearing 
prohibited).

3.  Prior to May 19, 2000, the veteran's residuals of a left 
knee patellectomy with chondromalacia and arthritis was 
manifested primarily by subjective complaints of pain and 
instability, and objective findings of tenderness, crepitus 
and slight limitation of motion; there is no medical evidence 
of more than moderate left knee disability.

4.  Commencing May 19, 2000, the veteran's residuals of a 
left knee patellectomy with chondromalacia is manifested 
primarily by subjective complaints of intermittent sharp 
pain, weakness and giving way, and objective findings of 
slight limitation of motion and no indication of joint 
instability or laxity; there is no objective medical evidence 
of more than slight left knee disability.

5.  Commencing May 19, 2000, the veteran's left knee 
arthritis is manifested by X-ray evidence of degenerative 
changes most prominent in the lateral tibiofemoral 
compartment with chondrocalcinosis.



CONCLUSIONS OF LAW

1.  The criteria for an extension of temporary total 
disability rating based on convalescence beyond September 30, 
1997 under 38 C.F.R. Part 4, § 4.30 are not met.  38 U.S.C.A. 
§§ 1155 (West 1999); 38 C.F.R. § 4.30 (2000).

2.  The criteria for a rating in excess of 20 percent for 
left knee patellectomy with chondromalacia and arthritis 
prior to May 19, 2000, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5257 (2000).

3.  The criteria for a rating in excess of 10 percent for 
left knee patellectomy with chondromalacia commencing May 19, 
2000, have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 
(2000).

4.  The criteria for a rating in excess of 10 percent for 
left knee arthritis commencing May 19, 2000, have not been 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, Diagnostic Codes 5003, 5260, 5261 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected left knee 
disability is more severe than the current evaluation 
reflects.  He further contends that his temporary total 
disability rating following his August 11, 1997, surgery 
should be extended to January 31, 1998.  Although he was 
released to return to work in late November 1997, the veteran 
contends that his convalescence period should be extended 
because his physician clearly stated that he could not return 
to his former employment as a salesman because of prolonged 
standing.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to these issues, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

VA treatment records show that the veteran was admitted 
August 11, 1997, for repair of a completely ruptured left 
quadriceps tendon.  The following day, he was discharged.  He 
was weight bearing as tolerated with crutches and was able to 
do active quad sets with no active quad extension.  He was to 
be followed-up in ten days.  A knee brace was issued the 
veteran on August 20, 1997.  A September 1997 progress note 
indicates that the veteran was wearing an immobilizer brace 
and using crutches.  Physical therapy notes, dating from 
September to November 1997 show that the veteran progressed 
well, improving his left knee range of motion and muscle 
strength.  In September 1997, he reported that he was 
exercising completely without difficulty.  In October, he 
indicated that he was doing all right, and that he was up on 
"it" all the time.  A November 1997 progress note shows 
that he complained of some pain and swelling at night.  He 
stated that he was up on his knee all the time and at the 
time left leg flexion was to 95 degrees.

A VA Work Release Statement, signed on November 25, 1997, 
documents that the veteran was released to return to work 
that same day with the restriction that he not stand for 
prolonged periods in the next 60 days.  The physician noted 
that the veteran would be unable to carry out his current 
position as a salesman.  

January 1998 VA treatment records show the veteran complained 
of increased pain in his left knee.  He reported being 
unemployed at the end of January because of his inability to 
stand for long hours.  His left leg flexion was to 105 
degrees.  A VA psychiatric clinic note was to the effect that 
the left leg surgery was unsuccessful because the veteran was 
not working because he could not stand for extended periods 
of time.  In March 1998 his left knee was injected with 
Kenalog.  An August 1998 VA orthopedic note shows that the 
veteran had recently had episodes of painful popping in  his 
left knee while lying in bed and experienced pain when using 
stairs.  The examiner noted a tender fragment of recurrent 
patella.  There was patellofemoral crepitus and marked pain 
with patellar compression.  There was full range of motion in 
the left knee with no effusion at that time.  

During his June 1998 personal hearing the veteran testified 
that he was not released by VA physicians  to return to part-
time work until January 26, 1998.  After his surgery, his 
left leg had been in a leg immobilizer for 10 weeks.  He wore 
this brace until the middle of January.  He further testified 
that he had left his previous job as a salesman because he 
could not stand and his knee had swollen while there.  At the 
time of the hearing, he worked at a car dealership on a lot 
that was approximately 100 yards long.  He testified that his 
knee began to swell after walking the length of the lot and 
back.  He did have access to a golf cart on the lot, but it 
was available to all the salesmen and he had to sometimes 
walk.  He testified that he had problems with left knee 
stability and frequently felt that his knee was going out on 
him.  He also had a feeling that the bones were "touching in 
his knee."  He stated that he took approximately 110 to 120 
Tylenol-4 tablets a month for his left knee pain.  He also 
regularly did physical therapy exercises at home and normally 
wore a Don Joy elastic brace on his left knee.  The veteran 
testified that he had been told that he would be given a 
total knee replacement when he was 60 to 65 years old.  

The veteran complained of left knee problems, particularly 
instability at a January 1999 VA orthopedic evaluation.  Left 
knee range of motion was from 0 degrees to 120 degrees.  
There was no significant subluxation appreciable and no 
"lag."  At that time he was also evaluated for a probable 
right knee medial meniscus tear.  He was relevantly diagnosed 
with status post left knee patellectomy and lateral joint 
degenerative changes.  Subsequent VA treatment records deal 
primarily with the veteran's right knee complaints, 
generalized fibromyalgia and problems associated with his 
tapering of narcotics and later methadone for pain 
maintenance.

During an April 2000 VA orthopedic examination, the veteran 
reported that he worked as a car salesman.  He complained of 
intermittent left knee pain that he described as sharp and 
10/10.  He complained of left knee weakness and giving way, 
stating that he had fallen to the ground on several 
occasions.  He also complained of stiffness after sitting for 
15 to 20 minutes.  He denied excessive swelling, redness or 
heat in the joint, as well as locking.  He also complained of 
left knee fatigue and a lack of endurance.  The veteran 
reported periods of left knee symptom flare-ups that lasted 
anywhere from 2 to 6 weeks.  He reported wearing an elastic 
knee brace and using a cane during flare-ups.  The examiner 
noted that the veteran also had a history of polymyalgia 
rheumatica and had symptoms of muscle pain and weakness.  

Upon examination, it was noted that the veteran had pain with 
any palpation or motion of the joint.  There was no left 
patella and the joint was tender to touch.  There was no 
edema, effusion, instability, weakness, redness, heat, 
abnormal movement or guarding of movement.  The veteran's 
gait was unremarkable and there was no functional limitation 
on standing or walking.  He was unable to use his left knee 
for deep knee bends.  There were no callosities, breakdown or 
unusual shoe wear pattern observed that might indicate 
abnormal weight bearing.  There was deep muscle tenderness 
consistent with polymyalgia rheumatica.  Left knee passive 
flexion was to 130 degrees and to 125 degrees for active 
flexion; there was extension to -5 degrees.  There was no 
varus or valgus motion in either the neutral or 30 degree 
flexion positions.  McMurray's test was positive in the left 
knee.  X-ray studies of the left knee showed degenerative 
changes that were most prominent in the lateral tibiofemoral 
compartment with chondrocalcinosis.  The veteran was 
diagnosed with status post patellectomy of the left knee with 
chondromalacia secondary to chronic subluxation of the left 
patella and status post surgical repair of a torn left 
quadriceps tendon.  The examiner opined that the veteran's 
knee disability was out of proportion to the objective 
examination findings.  The examiner noted that the veteran's 
pain was tremendous, debilitating and constant.  His fatigue 
was constant and his lack of endurance severe.  The examiner 
further opined that the veteran's weakness was more a result 
of his symptoms rather than true muscle weakness.  The 
examiner stated that the condition could only get worse with 
repetitive use or during a flare-up.  Finally, the physician 
opined that the veteran's condition truly effected his 
ability to earn a living as he was required to remain on his 
feet for hours, which increased his symptoms. 

Analysis

Temporary Total Rating

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  38 C.F.R. § 4.30 (2000).

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in: (1) surgery necessitating at least one month of 
post-operative convalescence (38 C.F.R. § (a)(1)); (2) 
surgery with severe post-operative residuals such as 
incomplete healed surgical wounds, therapeutic immobilization 
of one major joint or more, application of a body case, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited) (38 C.F.R. § (a)(2)); or immobilization 
by cast, without surgery, of one major joint or more (38 
C.F.R. § 4.30(a)(3)).

Extensions of one to three months, beyond the initial three 
months, may be made under 38 C.F.R. § 4.30(a)(1), (2), or 
(3).  Extensions of one or more months up to six months, 
beyond the initial six months, may be made only under 38 
C.F.R. § 4.30(a)(2) or (3) upon the approval of the 
Adjudication Officer.  38 C.F.R. § 4.30(b).

In this case, the record shows that the veteran was 
hospitalized on August 11, 1997; underwent repair of his 
completely ruptured left quadriceps tendon that same day; and 
was discharged on August 12, 1997.  He was weight bearing 
with crutches and able to do active quad sets with no active 
quad extension at the time of his discharge.  Follow-up 
treatment records show that his left knee range of motion and 
muscle strength progressed well.  He was able to weight bear 
from the time of the surgery, and there are not suggestions 
that the leg was immobilized, or that there were unhealed 
wounds resulting from the surgery.  He was not confined to 
his home, as he was able to attend physical therapy and meet 
with his physicians on a regular basis.  Accordingly, the 
claim for an extension of the temporary total disability 
rating based on surgery and convalescence beyond September 
30, 1997 is not in order.

Increased Ratings

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Prior to May 19, 2000, a 20 percent evaluation was in effect 
for the left knee patellectomy with chondromalacia and 
arthritis under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under Code 5257, a 10 percent rating 
is assigned when there is slight disability from recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
rating is assigned when there is moderate disability and a 30 
percent rating assigned when there is severe disability.  

Commencing May 19, 2000, the veteran was assigned a 10 
percent rating for his left knee patellectomy with 
chondromalacia under the provisions of Code 5257.  He was 
also provided a separate evaluation of 10 percent for 
degenerative arthritis of the left knee under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  A veteran who 
has arthritis and instability of the knee may be rated 
separately under Code 5003, degenerative arthritis, and Code 
5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994) (veteran is entitled to separate disability 
ratings for different manifestations of the same disability 
when the symptomatology of one manifestation is not 
duplicative or overlapping of the symptomatology of the other 
manifestations).  In addition, a separate rating for 
arthritis may be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

Code 5003 provides that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where the 
limitation of motion under the appropriate Diagnostic Codes 
is noncompensable for the specific joint or joints involved, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under the Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 
noncompensable evaluation is provided for leg flexion limited 
to 60 degrees and a 10 percent evaluation for leg flexion 
limited to 45 degrees.  A 20 percent evaluation is warranted 
for leg flexion limited to 30 degrees and a 30 percent 
evaluation for leg flexion limited to 15 degrees.  

A noncompensable evaluation is also warranted for leg 
extension limited to 5 degrees and a 10 percent evaluation 
for extension limited to 10 degrees.  A 20 percent evaluation 
is warranted for leg extension limited to 15 degrees.  A 30 
percent evaluation is assigned for extension limited to 20 
degrees; extension limited to 30 degrees warrants a 40 
percent rating and a 50 percent rating is assigned for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

There are other diagnostic codes for evaluating the knee.  
However, these diagnostic codes are factually inapplicable in 
this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(ankylosis of the knee), and Diagnostic Code 5262 (impairment 
of the tibia and fibula).  The Board will therefore evaluate 
the claim under Code 5257 prior to May 19, 2000 and under 
Codes 5003, 5257, 5260 and 5261 commencing May 19, 2000.  
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

Prior to May 19, 2000, while the veteran subjectively 
complained of left knee pain, instability and laxity, the 
pathology and objective observations of the his behavior did 
not satisfy the requirements for higher evaluations under the 
provisions of Code 5257 as there was no indication of more 
than moderate knee limitation due to instability or 
subluxation.  "a finding of functional loss due to pain must 
be 'supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Nor do his 
complaints and the objective observations of his behavior 
satisfy the requirements for higher evaluations commencing 
May 19, 2000, under the provisions of Codes 5257 and 5003 as 
again, there is only the veteran's subjective complaints of 
pain and instability without any objective findings and there 
is no evidence of leg limitation of motion to a compensable 
degree.  The Board acknowledges the veteran's complaints of 
pain, instability and giving way and the April 2000 
examiner's opinion that the veteran had tremendous, 
debilitating and constant pain, as well as constant fatigue 
and a severe lack of endurance.  However, considering these 
factors in conjunction with the objective evidence that 
consistently shows slight limitation of motion, even within 
one month of his surgery, as well as no ligamentous laxity or 
subluxation, but does show left knee tenderness and crepitus 
on one occasion and X-ray evidence of degenerative changes, 
the Board finds that the preponderance of the evidence is 
against higher disability ratings prior to and commencing May 
19, 2000.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
4.7, 4.71a, Codes 5003, 5257, 5260 and 5261.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996) (Board need not assign a separate 
rating for functional loss due to pain or weakness when the 
diagnostic code is not predicated on range of motion); 
Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even if a 
separate rating for pain is not required, the Board is still 
obligated to provide reasons and bases regarding application 
of the regulation).

The Board also finds that the veteran's disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's left knee patellectomy with chondromalacia and left 
knee arthritis have not necessitated frequent periods of 
hospitalization and, while the veteran indicates he 
experiences difficulty working, he attributed this to 
nonservice-connected polymyalgia rheumatica.  There is no 
objective evidence that his left knee disability has resulted 
in marked interference with his employment.  


ORDER

Entitlement to an extension of a temporary total 
convalescence rating beyond September 30, 1997, is denied.

An increased evaluation for left knee patellectomy with 
chondromalacia and arthritis prior to May 19, 2000, is 
denied.

An increased evaluation for left knee patellectomy with 
chondromalacia commencing May 19, 2000, is denied.

An increased evaluation for left knee arthritis commencing 
May 19, 2000, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

